Citation Nr: 0534240	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  02-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for bilateral maxillary 
sinusitis.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which the RO determined that new 
and material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for bilateral 
maxillary sinusitis had not been received, and denied the 
veteran's claim for this benefit.  The veteran, who had 
active service from January 1971 to December 1972, appealed 
the decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.  

The Board remanded the case to the RO in November 2003 for 
additional development.  Subsequent to that development, in 
November 2004, the Board determined that sufficient new and 
material evidence had been received to reopen the veteran's 
claim and remanded the case to the RO for further development 
and adjudication.  Thereafter, in a July 2005 Supplemental 
Statement of the Case, the RO denied service connection for 
bilateral maxillary sinusitis on the merits.      


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Sinusitis was not manifested in service, and is not shown 
to be causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral maxillary sinusitis was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.380 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
initially provided notice by letter dated in December 2001.  
The veteran was then provided with the April 2002 rating 
decision and an August 2002 Statement of the Case (SOC).  
After the Board remanded the case in November 2003, the RO 
provided the veteran with another VCAA letter dated in 
January 2004.  Thereafter, the veteran received an April 2004 
Supplemental Statement of the Case (SSOC), an October 2004 
Board decision, and a July 2005 SSOC.   

The Board finds that the above-referenced documents 
collectively notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements through these documents by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide; and (4) requesting the veteran provide any 
information or evidence in the veteran's possession that 
pertained to his claim.  These documents also notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination in order to answer the 
medical question presented in this case.  Neither the veteran 
nor his representative has made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence 

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnoses of a sinus disorder or 
sinus disease.  Specifically, the veteran's December 1970 
enlistment examination noted that the veteran's nose and 
sinuses were normal.  Under the Report of Medical History 
portion of that examination, the veteran marked the answer 
"no" in response to the question of whether he currently or 
historically experienced sinusitis.  

A December 1971 service medical record indicates that the 
veteran was seen for persistent eosinophilia.  The December 
1971 examiner's impression was that the veteran's 
eosinophilia was probably secondary to parasites, but he 
suggested that eosinophilia gastroenteritis and other 
allergies should be ruled out.  

The veteran's service medical records indicate that the 
veteran was diagnosed and hospitalized for four days with 
rubella while stationed at Fort Jackson, South Carolina in 
February 1971.  Thereafter, the veteran was hospitalized for 
eight days in April 1972 while stationed at the U. S. Army 
base in Frankfurt, Germany for functional gastrointestinal 
disorder and idiopathic, benign eosinophilia for which an 
allergy component was considered.  At that time, the veteran 
reported a history of having had a rhinoplasty in 1970 as 
well as a tonsillectomy and adenoidectomy also in 1970.  In 
regards to injuries, he reported that his nose was fractured 
as a child.  He did not report experiencing sinus problems as 
a child or an adult.  An HEENT examination (head, eyes, ears, 
nose and throat examination) performed at the time revealed 
that the veteran had a slight boggy mucosa of the nose.  

In August 1972 and September 1972, while at the U.S. Army 
base in Darmstadt, Germany, the veteran was seen again for 
chronic peripheral eosinophilia that was unexplained.  The 
provisional diagnosis at that time was lymphadenopathy of the 
left axillary node.  He was hospitalized in October 1972 with 
diagnoses of lymphadenopathy of the left axilla and 
peripheral eosinophilia, cause undetermined.  During that 
hospitalization, the veteran reported a past medical history 
of a nasal operation for "a deviated septum" and that he 
experienced frequent rhinitis.  He denied a history of 
allergies.  Under the physical examination portion of the 
record, the examiner noted that the veteran's HEENT exam was 
within normal limits (WNL).  

On separation examination in January 1973, the veteran's nose 
and sinuses were reported as normal.  The veteran stated that 
to the best of his knowledge, he was in good physical 
condition at that time.  

A post-service VA examination report dated in March 1974 
indicated that the veteran reported excessive nasal discharge 
and occasional bad odor.  He denied excessive sneezing, but 
stated that he had frequent temporal headaches.  Physical 
examination at that time revealed that the veteran's sinuses 
were clear on transillumination but that the veteran had 
infected nasal turbinates. After taking x-rays of the 
veteran's sinuses, the examiner diagnosed the veteran with 
chronic bilateral maxillary sinusitis.  He did not relate 
this diagnosis to the veteran's military service.  

The claims file contains VA records dated from April 1981 to 
February 1983, August 1984 to July 1987 and April 2001 to 
November 2003.  Of these, a February 1983 record reflects 
that the veteran sought treatment for nasal stuffiness for 
which he was diagnosed with allergic rhinitis.  An April 1986 
record reports that the veteran complained of frequent 
sneezing and nasal stuffiness.  He was diagnosed with 
allergic rhinopharyngitis.  A September 1986 record noted 
complaints of nasal stuffiness without abnormal secretions 
from the nose and headaches.  The veteran was again diagnosed 
with allergic rhinitis.  VA records dated from April 2001 to 
November 2003 indicate that the veteran was seen mainly for 
complaints of low back pain, edema of the hand and intestinal 
pain.  However, a February 2002 record noted that the 
veteran's nasal septum was normal, his mucosa was pink and no 
discharge was observed.  The remaining medical records do not 
reflect complaints of or treatment for sinus problems.  

In February 2004, the veteran submitted a statement in which 
he asserted that he received treatment for sinusitis from the 
U.S. Army and the VA in Puerto Rico.  He also stated that he 
received frequent outpatient treatment for his sinusitis 
while stationed in Germany.  In a June 2004 statement, the 
veteran asserted his belief that the RO probably had service 
medical records belonging to another person if those records 
were silent as to treatment for a sinus condition.  Lastly, 
he stated that he was granted service connection for a sinus 
condition upon his separation from service with a 
noncompensable evaluation.  

In March 2005, the veteran was afforded a VA examination in 
regards to his sinus disorder.  At that time, the examiner 
reviewed the veteran's claims file and noted that no medical 
evidence in the claims file existed as to patent sinus 
complaints.  He stated that the only reference about a sinus 
condition was made by the veteran.  The veteran reported 
during the examination that he experienced recurrent 
headaches, smelled an odor when breathing and experienced 
recurrent sneezing episodes.  He also reported occasional 
nasal stuffiness, but denied purulent discharge or dyspnea at 
rest or on exertion.  Physical examination revealed that the 
veteran had a very good airway and that his turbinates were 
of normal consistency and color.  He did not have tenderness, 
purulent discharge or crusting.  Sinus x-rays noted a 
mucoperiosteal reaction of the maxillary antrae consistent 
with chronic inflammatory changes.  A CT scan of the 
paranasal sinuses showed an increased density and mucosal 
thickening in the maxillary, ethmoid and frontal sinuses 
compatible with sinusitis; and also noted mucosal thickening 
in the nasal cavity with obliteration of the osteomeatal 
complex.  The examiner diagnosed the veteran with chronic 
sinusitis per the CT scan and noted that the veteran's 
service records were negative of evidence for sinus disease.  
Thereafter, in a July 2005 Supplemental Statement of the 
Case, the RO denied service connection for bilateral 
maxillary sinusitis.  

In September 2004, the veteran submitted a statement with his 
VA Form 9 in which he asserted that the RO did not consider 
his service medical records.  He reiterated that his service 
medical records had to show that he was treated for sinusitis 
in service and that he was hospitalized for seven days while 
stationed in Fort Jackson, South Carolina.  Lastly, he 
contended that upon his discharge from service, he was given 
a written statement setting forth service connection for 
sinusitis.  

C.  Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence clearly indicates that the veteran 
has a present diagnosis of chronic maxillary sinusitis, a 
disorder that constitutes a current disability for VA 
purposes.  However, in order to warrant service connection, 
there must be more than just medical evidence of a current 
disability.  There must also be a medical opinion 
establishing a nexus between the current disability and an 
in-service occurrence or injury.  While the veteran has been 
diagnosed with chronic maxillary sinusitis, the record 
contains no competent medical evidence that this disorder 
manifested in service or is otherwise related to the 
veteran's military service.  Additionally, there is no 
evidence in the record that the veteran has ever been granted 
service connection in regards to this disorder despite his 
assertions to the contrary.  

None of the veteran's service medical records contain 
evidence of complaints, treatment or a diagnosis of sinusitis 
in service.  While the veteran reported having frequent 
rhinitis in service and having received treatment for 
sinusitis during that time, his service medical records only 
note a reported history of allergic rhinitis and are silent 
as to any complaints, treatment or a diagnosis of sinusitis.  
To the extent that the veteran contends that service medical 
records are missing from his claims file, the Board notes 
that the RO specifically requested the veteran's medical 
records from Fort Jackson Army Hospital, South Carolina and 
Frankfurt Army Hospital, Frankfurt, Germany.  The RO received 
those records in April 2004, and they do not reflect that the 
veteran received treatment for sinusitis during service.  

Thus, while the veteran has a current diagnosis of sinusitis, 
the veteran's service medical records do not reflect 
treatment or diagnosis of such a disorder.  Significantly, 
post-service medical records do not reflect any opinion 
relating that diagnosis to any incident of the veteran's 
military service.  Notably, the March 1974 VA examiner 
diagnosed the veteran with chronic, bilateral maxillary 
sinusitis but did not provide an opinion as to when the 
veteran's sinusitis began nor did he link it to the veteran's 
military service.  Further, the March 2005 VA examiner 
clearly stated that the veteran's service records were 
negative for evidence of sinus disease, and thus, did not 
provide the link between the current diagnosis of chronic 
sinusitis and the veteran's military service.  

Therefore, after a thorough review of the evidence of record, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for service connection for bilateral 
maxillary sinusitis, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral maxillary sinusitis is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


